The prosecution in this case originated in the mayor's court of the city of Guntersville, wherein this appellant was charged with the offense of assault and battery upon Jerry D. Davidson in violation of a certain ordinance of said city. The trial resulted in his conviction, whereupon he appealed to the circuit court in which court the trial was had without a jury. He was again convicted, and from the judgment of conviction this appeal was taken.
As this appeal is here presented, the points of decision involved are not reviewable. *Page 209 
Prosecutions of this character, that is to say. under municipal ordinances, are quasi criminal, and on appeal to the courts of last resort are subject to rules governing civil cases on appeal. It is necessary to assign errors, and to be reviewable such assignments must be followed up by argument in brief. The law is well settled as to this. Peever v. City of Com'rs of Florence, 229 Ala. 351, 157 So. 79, and cases cited.
Noncompliance with this mandatory requirement necessitates an affirmance of the judgment pronounced and entered in the circuit court, from which this appeal was taken. It is so ordered.
Affirmed.